UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

poe ee ene ee 4
GIANLUCA VACCHI, 19¢v3505 (DLC)
Plaintiff, ORDER OF
“Vr : DEISCONTINUANCE
E*TRADE FINANCIAL CORPORATION,
Defendant.
oe x

DENISE COTE, District Judge:

 

It having been reported to this Court that this case has
been settled, it is hereby

ORDERED that the above-captioned action is discontinued
without costs to any party and without prejudice to restoring
the action to this Court’s calendar if the application to
restore the action is made by February 27, 2020. If no such
application is made by that date, today’s dismissal of the
action is with prejudice. See Muze, Inc. v. Digital On Demand,

Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

 

Dated: New York, New York
January 28, 2020

Ph Ol.

DENT SE CORE
United sta es District Judge

 
